Judgment of conviction of the Court of Special Sessions, and order denying new trial affirmed. We think, however, that pursuant to the provisions of section 543 of the Code of Criminal Procedure, as amended by Laws of 1919, chapter 282, we should reduce the sentence imposed, and it is so reduced to imprisonment for thirty-seven days. As the defendant since her conviction has been confined in the jail for that period, she may now be discharged from further imprisonment. Jenks, P. J., Rich, Blaekmar, Kelly and Jayeox, JJ., concur.